DETAILED ACTION
Claims 1-11 are pending. Claims dated 01/14/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the claim interpretation under 35 U.S.C. § 112(f):
Applicant’s remarks, see p.5, filed 01/14/2022, with respect to claim interpretation under 35 U.S.C. § 112(f) have been fully considered and are persuasive due to the applicant’s amendments to the claims. Accordingly, the claim interpretation under 35 U.S.C. § 112(f) has been withdrawn. 

Regarding the claim rejections under 35 U.S.C. §103:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims dated 12/13/2019, and therefore require a new ground of rejection.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 and 12/27/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20160082839 A1), in view of Esselink et al. (US 20170075366 A1), in view of Keohane et al. (US 9791861 B2) in view of Ji et al. (US 20120120930 A1) and herein after will be referred to as Ricci, Esselink, Keohane, and Ji respectively.


Regarding claim 1, Ricci teaches a vehicle system comprising (Fig. 1; [0223] a vehicle environment 100 that may contain a vehicle ecosystem): 
a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware configured to operate as: an automated driving controller configured to execute automated driving of a vehicle without input from an individual within the vehicle ([0752] “the automated vehicle response system either provides a warning to the driver when there is an imminent collision or takes action autonomously without any driver input (by braking or steering or both)”); 
In Ricci, Examiner understands the automated vehicle response system executes automated driving of a vehicle without input from an individual within the vehicle at least when there is an imminent collision. See cited paragraph [0752].
and an environment provider (Fig. 23 vehicle control system 204) and associated state information indicating a state of external equipment operable by the individual within the vehicle ([0024] “receive the state of features of the home automation system”; [0526] “state of features of the home automation system, such as settings, current conditions of the features (whether they are running, active, inactive, turned-off)”) operable using an operation interface in the interior of the vehicle when the vehicle travels or stops ([0592] “For example, the user may make a selection on a touch sensitive display, an oral command, or a hand gesture indicating that one or more settings 2432-2456 of a home automation system are to be activated, deactivated, and/or changed”)
The examiner understands the individual is in the vehicle when they input home settings (Fig. 25 step 2524). Thus, the touch screen display interface cited in Ricci must be within the vehicle.
Ricci does not explicitly teach that environment provider is configured to provide an interior of the vehicle with a pseudo room environment that comprises imaqe data and associated state information indicating a state of external equipment operable by the individual within the vehicle using an operation interface in the interior of the vehicle.
However, Esselink teaches an environment provider ([0039] VCS 1) configured to provide an interior of the vehicle with a pseudo room environment (Fig. 3 VCS1 provides a display that is interior of the Fig. 3 interior of vehicle display showcases images of a selectable list of home devices) and associated state information indicating a state of external equipment operable using an operation interface in the interior of the vehicle when the vehicle travels or stops ([0039] “For example, the VCS 1 may output one or more notifications at the display 4 based on data received from the home network 202. The one or more notifications may be presented at the touchscreen display 4 and may include a list control 314 configured to display selectable list entries 312-A through 312-D (collectively 312) of the home network notifications based on the home devices”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci’s VCS and touch screen display to incorporate Esselink to have the VCS (environment provider) configured to provide an interior of the vehicle with a pseudo room environment that comprises imaqe data and associated state information indicating a state of external equipment operable by the individual within the vehicle using an operation interface in the interior of the vehicle when the vehicle travels or stops because doing so allows the user to visualize the settings to be selected, and “enable the occupant to scroll through each of the selectable list entries 312 based on data received from the home network” (Esselink [0039]).
While, Ricci teaches that the automated driving controller is autonomous when in danger of imminent collision ([0752] automated vehicle response system), Ricci’s controller is not explicitly stated to be fully autonomous (able to autonomously travel and stop regardless of collision chance), so Ricci in view of Esselink does not explicitly teach when the vehicle travels or stops based on the automated driving executed by the automated driving controller.
However, Keohane teaches an automated driving controller that is fully autonomous allowing the vehicle to travel or stop based on the automated driving executed by the automated driving controller (Fig. 2 self-driving vehicle (SVD); Fig. 3 control hardware within an SVD)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Ricci’s automated driving controller to substitute Keohane’s fully autonomous automated driving controller allowing the vehicle to travel or stop based on the automated driving executed by the automated driving controller, because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of a fully autonomous automated driving controller allowing the vehicle to travel or stop based on the automated driving executed by the automated driving controller for an automated driving controller that autonomous when in danger of imminent collision would have had the predictable result of controlling the vehicle and providing a pseudo room environment.
Ricci, in view of Esselink, further teaches:
the external equipment being external equipment outside the vehicle (Ricci home automation system; see Fig. 20A where equipment controlled is outside the vehicle), 
wherein the pseudo room environment (Esselink Fig. 3 display) is a reproduction of the environment that comprises the external equipment (Esselink Fig. 3 displays external equipment 312A-312D), 
Ricci, in view of Esselink, in view of Keohane still does not explicitly teach: and wherein the image data comprises an image of the external equipment received from at least one detector.
However, Ji teaches a pseudo room environment (Fig. 2 display unit 103; [0031] As illustrated in FIG. 2, the vehicle network system 100 includes a user input unit 101, a display unit 103…; [0026] the vehicle network system 100 is provided within a vehicle; Fig. 1 vehicle network 101 communicates with home network 150) wherein the image data comprises an image of the external equipment received from at least one detector ([0045] the home network 150 can transmit a collected image to the wireless transceiver module 107 (S402). This collected home image can be transmitted for example as a file or a data stream. The received image can then be displayed on the display unit 103). In Ji, Examiner interprets that the collected home image is an image of the external equipment because the external equipment in Ji ([0027-0028] devices that are to be controlled) are inside the home.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Ricci in view of Esselink, in view of Keohane to incorporate Ji to include wherein the image data comprises an image of the external equipment received from at least one detector, because doing so is useful for security reasons as it allows the user inside the vehicle to monitor and view the home (Esselink [0045]) and its external equipment even when remote/away from the home.

Regarding claim 2, Ricci, as modified (see rejection of claim 1), teaches 10the vehicle system according to claim 1.
Ricci further teaches that the information indicating a control state of the external equipment and an external state of the external equipment is detected by a detector outside the external equipment ([0526] “the synchronization module can also send information and readings from one or more sensors of the home automation system”; [0030] “wherein the sensor of the home automation system includes one or more of an interior motion sensor, an exterior motion sensor, an interior camera, an exterior camera, an interior sound receiver, an exterior sound receiver, an infrared sensor, a weight sensor, a biometric sensor, a device worn by the person, a Bluetooth sensor, a radio frequency signal sensor, and a door motion sensor”); 
Ricci does not teach wherein the environment provider provides the interior of the vehicle with at least one of information indicating a control state of the external equipment and an external state of the external equipment.
However, Esselink also teaches an environment provider ([0039] VCS 1) provides the interior of the vehicle with at least one of information indicating a control state of the external equipment and an external state of the external equipment ([0039] “For example, the VCS 1 may output one or more notifications at the display 4 based on data received from the home network 202. The one or more notifications may be presented at the touchscreen display 4 and may include a list control 314 configured to display selectable list entries 312-A through 312-D (collectively 312) of the home network notifications based on the home devices”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci’s VCS and touch screen display to incorporate Esselink to have the VCS (environment provider) provide the interior of the vehicle with at least one of information indicating a control state of the external equipment and an external state of the external equipment, because doing so allows the user to visualize the settings to be selected, and “enable the occupant to scroll through each of the selectable list entries 312 based on data received from the home network” (Esselink [0039]).

Regarding claim 3, Ricci, as modified, teaches 10the vehicle system according to claim 1.
Ricci also teaches wherein the environment provider provides the interior of the vehicle with the operation interface ([0592] “For example, the user may make a selection on a touch sensitive display, an oral command, or a hand gesture indicating that one or more settings 2432-2456 of a home automation system are to be activated, deactivated, and/or changed”), 
with respect to a remotely operable functional operation among all functional operations provided in the external equipment ([0592] settings 2432-2456).

Regarding claim 4, Ricci, as modified teaches the vehicle system according to claim 3.
Ricci also teaches, wherein the environment provider causes operation details received by the operation interface to be synchronized with a control state of the external equipment on the basis of the state information ([0484] FIG. 20A illustrates the vehicle control system 204 synchronizing with a home automation system 2004 of a home 2000; [0526] The synchronization module 2194 can also send data to the vehicle control system 204 to provide a status of features connected to and/or controlled by the feature control module 2192 home automation system 2004.)

Regarding claim 5, Ricci, as modified, teaches the vehicle system according to claim 1.
Ricci also teaches wherein the hardware processor executing software, the hardware including circuitry, or the cooperation of the software and the hardware are further configured to operate as an identifier60 configured to identify the individual within the vehicle (see Fig. 25 step 2512; [0590] “The vehicle control system 204 can use facial recognition, weight sensors, heat sensors, or other sensors to detect the characteristics of the user in step 2512”), 
wherein the environment provider identifies the external equipment capable of being used by the individual identified by the identifier and is connected to the identified external equipment (see Fig. 25 step 2520; [0591] “If in step 2516 the user can be identified by matching characteristics with the features in portion 1212 of data structure 1200, the method 2500 proceeds YES to step 2520 and the home automation module 2304 determines if there are home automation system 2004 settings stored in data structure 2400 for the identified user. The home automation module 2304 can check storage system 208 for settings”).  

Regarding claim 6, Ricci, as modified, teaches the vehicle system according to claim 1.
Ricci, as modified, also teaches wherein the environment provider causes the state information of the external equipment to be displayed within the vehicle (see rejection of claim 1).
Ricci also teaches the environment provider includes a projector ([0651] “HUD 2816 display comprises at least a screen, a projection unit…”)

10 Regarding claim 7, Ricci, as modified, teaches the vehicle system according to claim 1.
Ricci also teaches wherein the hardware processor executing software, the hardware including circuitry, or the cooperation of the software and the hardware are further configured to operate as a communicator (Fig. 23 home automation module 2304) configured to communicate with the external equipment, 
wherein the environment provider recognizes an operation on the operation interface performed by a person within the vehicle ([0602] “The home automation module 2304 can determine when to send the commands based on settings saved by the user in data structure 2400”; [0592] “For example, the user may make a selection on a touch sensitive display, an oral command, or a hand gesture indicating that one or more settings 2432-2456 of a home automation system are to be activated, deactivated, and/or changed”).  
and controls the communicator so that the communicator transmits a control signal corresponding to the recognized operation to 15the external equipment ([0602] “In step 2560, the home automation module 2304 generates commands to send to the home automation system 2004 and determines when to send the commands to the home automation system 2004”; see Fig. 25 step 2560)
The examiner understands that the communicator (home automation system) is part of the environment provider (vehicle control system); see Fig. 23.

Regarding claim 8, Ricci, as modified, teaches the vehicle system according to claim 1.
Ricci also teaches wherein the environment provider changes operation details, which are received by the operation interface, on the basis of a traveling state of the vehicle ([0493] “The home automation system 2004 may communicate with, send data to, send alerts to, receive data from, and receive commands from the vehicle control system 204”; [0544] “the alert module 2348 can time alerts and send alerts so that they do not distract a driver. Less important alerts may be delayed and presented to a driver during a safe driving situation, such as when the vehicle is being driven below a certain speed, stopped, or when traffic congestion is low”.)  

Regarding claim 9, Ricci, as modified, teaches 20the vehicle system according to claim 1.
Ricci also teaches wherein, when the external equipment has been added ([0610] the user 216 enters the settings for one or more components of a home automation system 2004 for one or more home locations 2424),
the environment provider adds the operation interface according to a function of the added external equipment ([0611] “After the user is finished entering the settings, the VCS 204 can store the settings, step 2632, for the user 216 in data structure 2400. The VCS 204 may save the settings after receiving a user input from the user. For example, the user may make a selection on a touch sensitive display, a gesture, or an oral command indicating that settings currently made are to be stored.”)

Regarding claim 10, Ricci, as modified, teaches the vehicle system according to claim 1, 
Ricci also teaches wherein the environment provider61 determines the operation interface connected to the external equipment ([0609] “touch sensitive display”) on the basis of 
at least one of a type of the external equipment (Fig. 26 determine home settings of user (checks if settings 2432-2456 does or does not exist), 
The examiner understands for the settings for the equipment to exist, the equipment must also exist ([0564] i.e. lights 2032A, 2032B or irrigation system [0585]).
access right indicating whether or not use of the external equipment has been permitted (Fig. 26 step 2616 access to home automation system is only granted if user is approved during user authentication process), 
and a state of the external equipment (Fig. 26 step 2620; [0609] “For example, the user may make a selection on a touch sensitive display, an oral command, or a hand gesture indicating that one or more settings 2432-2456 of a home automation system are to be activated and/or deactivated when the vehicle departs the home”)

Regarding claim 11, Ricci teaches 5a vehicle system comprising: a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware configured to operate as: an automated driving controller configured to execute automated driving of a vehicle without input from an individual within the vehicle ([0752] “the automated vehicle response system either provides a warning to the driver when there is an imminent collision or takes action autonomously without any driver input (by braking or steering or both)”); 
In Ricci, Examiner understands the automated vehicle response system executes automated driving of a vehicle without input from an individual within the vehicle at least when there is an imminent collision. See cited paragraph [0752].
and an environment provider (Fig. 23 vehicle control system 204) and associated state information indicating a state of external equipment operable by the individual within the vehicle ([0024] “receive the state of features of the home automation system”; [0526] “state of features of the home automation system, such as settings, current conditions of the features (whether they are running, active, inactive, turned-off)”) operable using an operation interface in the interior of the vehicle when the vehicle travels or stops ([0592] “For example, the user may make a selection on a touch sensitive display, an oral command, or a hand gesture indicating that one or more settings 2432-2456 of a home automation system are to be activated, deactivated, and/or changed”)
The examiner understands the individual is in the vehicle when they input home settings (Fig. 25 step 2524). Thus, the touch screen display interface cited in Ricci must be within the vehicle.
Ricci does not explicitly teach that environment provider is configured to provide an interior of the vehicle with a pseudo room environment that comprises imaqe data and associated state information indicating a state of external equipment operable by the individual within the vehicle using an operation interface in the interior of the vehicle.
However, Esselink teaches an environment provider ([0039] VCS 1) configured to provide an interior of the vehicle with a pseudo room environment (Fig. 3 VCS1 provides a display that is interior of the vehicle) that comprises image data (Fig. 3 interior of vehicle display showcases images of a selectable list of home devices) and associated state information indicating a state of external equipment operable using an operation interface in the interior of the vehicle when the vehicle travels or stops ([0039] “For example, the VCS 1 may output one or more notifications at the display 4 based on data received from the home network 202. The one or more notifications may be presented at the touchscreen display 4 and may include a list control 314 configured to display selectable list entries 312-A through 312-D (collectively 312) of the home network notifications based on the home devices”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci’s VCS and touch screen display to incorporate Esselink to have the VCS (environment provider) configured to provide an interior of the vehicle with a pseudo room environment that comprises imaqe data and associated state information indicating a state of external equipment operable by the individual within the vehicle using an operation interface in the interior of the vehicle when the vehicle travels or stops because doing so allows the user to visualize the settings to be selected, and “enable the occupant to scroll through each of the selectable list entries 312 based on data received from the home network” (Esselink [0039]).
While, Ricci teaches that the automated driving controller is autonomous when in danger of imminent collision ([0752] automated vehicle response system), Ricci’s controller is not explicitly stated to be fully autonomous (able to autonomously travel and stop regardless of collision chance), so Ricci in view of Esselink does not explicitly teach when the vehicle travels or stops based on the automated driving executed by the automated driving controller.
However, Keohane teaches an automated driving controller that is fully autonomous allowing the vehicle to travel or stop based on the automated driving executed by the automated driving controller (Fig. 2 self-driving vehicle (SVD); Fig. 3 control hardware within an SVD)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Ricci’s automated driving controller to substitute Keohane’s fully autonomous automated driving controller allowing the vehicle to travel or stop based on the automated driving executed by the automated driving controller, because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of a fully autonomous automated driving controller allowing the vehicle to travel or stop based on the automated driving executed by the automated driving controller for an automated driving controller that autonomous when in danger of imminent collision would have had the predictable result of controlling the vehicle and providing a pseudo room environment.
Ricci, in view of Esselink, further teaches:
the external equipment being external equipment outside the vehicle (home automation system; see Fig. 20A).
and a management device configured to manage communication between the automated driving controller and the environment provider ([0389] “Further, the communications module 1052 may perform or manage communications to one or more devices, systems, data stores, services, etc. that are in communication with the vehicle control system 204 or other subsystems through the firewall 1044”).
The examiner understands both the environment provider (home automation module) and automated driving controller (automated vehicle response system) are both part of the vehicle control system VCS 204 (see [0752] and Fig. 23)
Ricci, in view of Esselink, in view of Keohane still does not explicitly teach: and wherein the image data comprises an image of the external equipment received from at least one detector.
However, Ji teaches a pseudo room environment (Fig. 2 display unit 103; [0031] As illustrated in FIG. 2, the vehicle network system 100 includes a user input unit 101, a display unit 103…; [0026] the vehicle network system 100 is provided within a vehicle; Fig. 1 vehicle network 101 communicates with home network 150) wherein the image data comprises an image of the external equipment received from at least one detector ([0045] the home network 150 can transmit a collected image to the wireless transceiver module 107 (S402). This collected home image can be transmitted for example as a file or a data stream. The received image can then be displayed on the display unit 103). In Ji, Examiner interprets that the collected home image is an image of the external equipment because the external equipment in Ji ([0027-0028] devices that are to be controlled) are inside the home.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Ricci in view of Esselink, in view of Keohane to incorporate Ji to include wherein the image data comprises an image of the external equipment received from at least one detector, because doing so is useful for security reasons as it allows the user inside the vehicle to monitor and view the home (Esselink [0045]) and its external equipment even when remote/away from the home.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150293509A1: Bankowski et al. discloses in Fig. 9 a vehicle display that alerts users of home activity
US20150345814A1: Nakano et al. discloses a method of controlling home air conditioners inside a vehicle

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661